Citation Nr: 0925819	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-34 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.M. (his spouse)


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to November 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

In May 2009, the appellant testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record. 


FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's 
PTSD has been manifested by symptoms including flashbacks, 
sleep impairment, irritability or outbursts of anger, 
hypervigilance, exaggerated startle response and some 
difficulty establishing and maintaining effective social 
relationships, productive of occupational and social 
impairment comparable to no more than occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks and generally functioning 
satisfactorily.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.


In this case, the Veteran is appealing the initial rating 
assignment as to his mental disorder.  In this regard, 
because the August 2006 rating decision granted the Veteran's 
claim of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the August 2006 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 
23,353 - 23,356 (Apr. 30, 2008) (as it amends 38 C.F.R. 
§ 3.159 to add paragraph (b)(3), effective May 30, 2008).  
Rather, the Veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the mental disorder at 
issue (38 C.F.R. § 4.130, Diagnostic Code 9411), and included 
a description of the rating formula for all possible 
schedular ratings under this diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation assigned by 
the RO.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  The 
Veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim, to include testimony at a 
Board videoconference hearing.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

VA medical examinations were obtained with respect to the 
issue on appeal in July 2006 and February 2008.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the above VA examinations were adequate.  
Even though the July 2006 VA (fee-basis) examination report 
did not explicitly indicate that the Veteran's claims file 
was reviewed, it is noted that the reported medical history 
considered by this examiner was consistent with that 
contained in the claims folder.  Hence, consideration of the 
current disability status was made in view of the Veteran's 
medical history, as required by 38 C.F.R. §§ 4.1 and 4.2 
(2008).  Additionally, these VA examination reports reflect 
that subjective complaints were recorded, mental status 
examinations were performed, and GAF scores were provided.  
Accordingly, the Board finds that VA's duty to assist with 
respect to providing adequate VA examinations with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with a veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this one for PTSD, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and a veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  VA's Schedule for rating mental 
disorders reads, in pertinent part, as described immediately 
below.

Under Diagnostic Code 9411, a 30 percent rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

The next-higher 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating under Diagnostic Code 9411 is warranted 
when the evidence shows occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and occupation and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
or mood.  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994)) (DSM-IV).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See also QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-47 (1994).

The Board notes that the Veteran's medical records reflect 
nonservice-connected alcohol abuse.  See Report of VA 
examination, conducted in July 2006; see also Addendum to 
July 2006 VA examination report, dated in July 2006 (noting 
that the 2006 examiner could not determine if the substance 
abuse disorder is related to his PTSD or not).  In assessing 
the severity of the service-connected PTSD disability at 
issue, the Board is precluded from differentiating between 
symptomatology attributed to different disabilities in the 
absence of medical evidence that does so.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  In the event that any 
nonservice-connected symptoms have not been clinically 
dissociated from manifestations of his service-connected 
PTSD, the Board will, for the limited purpose of this 
decision, attribute all psychiatric signs and symptoms to his 
service-connected PTSD.  See 38 C.F.R. § 3.102 (2008) 
(requiring that reasonable doubt on any issue be resolved in 
a veteran's favor).

The Board finds that the evidence of record does not support 
an initial evaluation in excess of 30 percent for the 
Veteran's PTSD over the rating period on appeal.  See 
38 C.F.R. § 3.400(r) (2008) (noting for reopened claims that 
the effective date is generally the date of receipt of claim 
or date entitlement arose, whichever is later).  The level of 
occupational and social impairment due to a psychiatric 
disorder is the primary consideration in determining the 
severity of a psychiatric disorder for VA purposes and not 
all the symptoms listed in the rating criteria must be 
present in order for a rating to be warranted.  See Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002) (finding that 
symptoms contained in rating schedule criteria are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.").  
Service connection has been established for PTSD from May 31, 
2006.

First, the Veteran's GAF scores must be assessed.  As noted 
above, the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter, 8 Vet. App. 
at 242.  A GAF score is highly probative, as it relates 
directly to a veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  A GAF score may be indicative 
of serious occupational impairment.  See Richard (Mary) v. 
Brown, 9 Vet. App. 266, 267 (1996) (recognizing that a GAF 
score of 50 indicated serious occupational impairment, and is 
a significant factor in determining a veteran's capacity for 
self-support).  

Here, the Veteran's GAF scores are in the ranges from 51-60 
and from 61-70.  See Reports of VA PTSD examination, dated in 
July 2006 and in February 2008.  It is noted that this range 
(61-70) indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships and a GAF score in the range from 
51 to 60 indicates the examinee has moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  See DSM-IV at 46-47.  The July 2006 examiner 
commented that the Veteran's psychiatric impairment was best 
described by symptoms that cause occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks although 
generally functioning satisfactorily with routine behavior, 
self-care and normal conversation.  In light of the 
foregoing, the Board finds that the Veteran's GAF scores and 
other pertinent evidence of record demonstrate that the 
Veteran's PTSD causes mild impairment in social and 
occupational functioning.  This is adequately reflected in a 
30 percent evaluation which contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  The GAF scores do not reflect moderate occupational 
and social impairment with reduced reliability and 
productivity, as required for a 50 percent evaluation.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the Board 
finds that the Veteran's GAF scores, in combination with 
other pertinent evidence that will be discussed below, most 
nearly approximate a 30 percent, but not the next-higher 50 
percent initial evaluation. 

Second, the remaining pertinent subjective and objective 
evidence of record must be considered and the decision must 
be based on the totality of the evidence in accordance with 
all applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242.  The Board finds that a 50 percent initial evaluation is 
not for application.  Here, the evidence, overall, reflects 
that the Veteran was not moderately occupationally and 
socially impaired during the rating period on appeal.  

Regarding occupational functioning, the record reflects that 
the Veteran is retired.  The February 2008 VA examination 
report indicates that the Veteran was out of work for 2 years 
prior to having open heart surgery.  It was also noted that 
the cause of his retirement was eligibility by age or 
duration of work.  Work history reports from the SSA, Form 
SSA-3369-BK, reflect that the Veteran worked in 
manufacturing, construction, retail, and on a farm.  At the 
July 2006 VA PTSD examination, the Veteran reported having 
numerous jobs following service.

The Board acknowledges that the Veteran has some difficulty 
in establishing effective social relationships.  Upon VA 
examination in 2006, the Veteran noted that his relationship 
with his spouse of 34 years at that time was "good now, but 
has been bad at times" because he was hard to get along 
with.  In this regard, the Veteran noted irritability and 
anger toward his spouse.  The Veteran also reported good 
relationships with his mother, father, 4 siblings, and his 2 
children.  A letter from W.R.R., M.D., dated in November 
2007, noted that the Veteran has an inability to deal with 
people and he avoids crowds, has no friends, and leads a very 
isolated lifestyle.  The report of the February 2008 VA PTSD 
examination reflects that the Veteran does not like to be 
around people and that he tends to isolate himself.  It was 
noted that the Veteran likes to fish.  Regarding his spouse 
and children, the Veteran related at the 2008 VA examination 
that he gets along with them, but he has mood swings.  He 
also reported that he has very few friends because he tends 
to get into arguments with them.  The Veteran testified that 
he stays to himself and does not like being around crowds and 
other psychiatric patients at VA treatment facilities.  (May 
2009 Board hearing Transcript "Tr." at 21-22.)  In light of 
the foregoing, the Board finds that the overall weight of the 
evidence fails to reveal social impairment of such severity 
as to allow for a finding that his disability picture is more 
analogous to the next-higher 50 percent rating under 
Diagnostic Code 9411.  While the above evidence may show 
social impairment, he maintains good relationships with his 
spouse and children.  The Board finds that the Veteran's 
demonstrated social impairment is contemplated by his current 
30 percent evaluation over the rating period on appeal.

The competent evidence fails to reveal communication 
difficulties.  In fact, upon PTSD examination in 2006, it was 
noted that the Veteran's communication was within normal 
limits.  The examiner noted that his thought process was 
appropriate, his judgment was not impaired, and his abstract 
thinking was normal.  The November 2007 letter from Dr. 
W.R.R. notes that the Veteran was cooperative during the 
interview, but he was very quiet, withdrawn and depressed.  
An Oklahoma Disability Determination Division Transcription 
report, dated in May 2007, notes that upon mental status 
examination the Veteran had a normal mood and affect.  A 
diagnosis of post traumatic stress syndrome was provided.  
The February 2008 VA examination report reflects that the 
Veteran had a cooperative attitude toward the examiner and 
that his attention was intact.  The Veteran's thought process 
and content were noted to be unremarkable upon VA examination 
in 2008.  The Veteran's speech was spontaneous.  The Board, 
when considering all of the evidence, finds little, if any, 
communication difficulties and normal conversation.

Regarding memory, the July 2006 VA examination report 
reflects that the Veteran was able to recall 3 of 3 objects 
in 3 minutes.  Although the February 2008 VA examination 
report notes that the Veteran's immediate memory was mildly 
impaired, it was noted that his recent and remote memory were 
normal.

With regard to weekly or more frequent panic attacks, the 
February 2008 VA examination report notes that the Veteran 
has anxiety attacks where he shakes and sometimes has to use 
both hands to hold a cup.  The frequency of these attacks was 
not noted.  The Board also acknowledges that the Veteran's 
affect at the 2008 VA examination was constricted and 
blunted.  The Board further acknowledges that Dr. W.R.R. 
stated that the Veteran was extremely anxious, irritable, and 
experienced frequent mood swings.  Even so, the Board does 
not find these symptoms to be dispositive of a higher rating 
when considering the overall evidence of record.  

Regarding comprehension skills, there is no evidence of any 
difficulty in understanding complex commands.  The July 2006 
VA examination report notes that the Veteran had no 
difficulty understanding commands.  Indeed, the Veteran 
spelled "world" correctly forward and in reverse, named the 
current and 5 previous presidents of the United States in 
correct order and performed serials sevens until an error 
after 79.  In the November 2007 letter, Dr. W.R.R. indicates 
that the Veteran's general intelligence appeared to be 
average by cursory examination.  Dr. W.R.R. also noted that 
the Veteran had definite impairment in his concentration and 
attention span.  The February 2008 VA examination report 
reflects that the Veteran understands the outcome of 
behavior, understands the he has a problem and has average 
intelligence.  

Additionally, the February 2008 VA examination report 
reflects that the Veteran was able to maintain his minimal 
personal hygiene and complete basic activities of daily 
living.  Further, the 2008 VA examination report reflects no 
hallucinations or obsessive/ritualistic behavior.  A VA 
outpatient treatment report, dated in February 2008, reflects 
that the Veteran was oriented to time, place and person.

The Board acknowledges the evidence of record throughout the 
rating period on appeal noting the Veteran's symptoms of 
irritability or outbursts of anger, sleeping difficulty, 
hypervigilance, and exaggerated startle response.  See, e.g., 
Report of February 2008 VA examination.  The Board finds that 
such symptoms have been accounted for in the Veteran's 
overall disability picture by the current 30 percent initial 
rating.  The Board notes that the record does not reflect 
that the Veteran has suicidal or homicidal thoughts.  See 
Report of VA examination, conducted in February 2008.  (See 
also May 2009 Board hearing Tr. at 11.)

The Board notes that lay persons can attest to factual 
matters of which they had first-hand knowledge, e.g., 
experiencing and witnessing events and observing certain 
symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(noting a lay person is competent to report observable 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes through the senses).  The 
Board does not find the lay testimony of record to be more 
probative than objective medical evidence of record.  
Additionally, many, if not all, of the observable symptoms 
described in the lay testimony have already been accounted 
for by the current 30 percent rating. 

The Board notes records from the SSA indicate that the 
Veteran is unable to seek and maintain gainful employment due 
to disability.  Two documents of record, titled Form SSA-831-
C3, indicate that the Veteran's primary diagnosis is ischemic 
heart disease with secondary diagnoses of disorders of the 
back and affective mood disorders.  However, while SSA 
records and other disability records are "pertinent" to VA 
claims, they are not controlling for VA determinations.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). 

Although the symptomatology described above indicates social 
and occupational impairment, it does not demonstrate moderate 
impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411 (noting 
that a 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships).  Accordingly, a 30 percent initial evaluation 
is for application.  The Board also has considered whether 
the Veteran's initial rating should be "staged."  The record, 
however, does not support assigning different percentage 
disability ratings during the relevant period in question 
because, as described above, at no time has there been 
demonstration by competent clinical evidence of record, 
considered in conjunction with lay testimony of record, of a 
higher level of disability warranting staged ratings.  
Fenderson, 12 Vet. App. at 125-26.  The February 2008 VA 
examination report notes that the Veteran stated that his 
symptoms were about the same since his last examination 2 
years ago.  Therefore, after review of the evidence, the 
Board finds that the Veteran's PTSD disability picture, 
overall, is more nearly approximated by an initial rating of 
30 percent throughout the rating period on appeal.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.3 
and 4.7.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Extraschedular consideration

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In this regard, the schedular 
evaluation in this case is not inadequate.  A rating in 
excess of 30 percent is provided for certain manifestations 
of PTSD, but the evidence reflects that those manifestations 
are not present in this appeal.  Moreover, there is no 
evidence of an exceptional disability picture.  The Veteran 
has not required frequent periods of hospitalization due to 
PTSD.  The July 2006 PTSD examination report indicates that 
the Veteran denied being admitted to a hospital for 
psychiatric reasons and that he had not required any 
emergency room visits for his psychiatric disability.  The 
February 2008 VA examination report also indicates no 
hospitalizations for a mental disorder.  The Board 
acknowledges that Dr. W.R.R. stated in the November 2007 
letter that the Veteran is one-hundred percent disabled.  Dr. 
W.R.R. noted that the Veteran is not able to establish or 
maintain effective relationships with other people and that 
he has ongoing depression, anxiety, agitation, flashbacks, 
and insomnia.  While the Board acknowledges the statements of 
Dr. W.R.R., it finds that such are not dispositive of a 
higher rating.  Rather, the Veteran's overall disability 
picture is for consideration, and when looking at the overall 
disability picture, the Board finds a rating in excess of 30 
percent is not warranted, as described above.  Regarding 
employment, the report of the February 2008 VA PTSD 
examination shows that the Veteran retired based on 
eligibility by age or duration of work.  The Board notes that 
the record does not reflect marked interference with 
employment due to service-connected PTSD.  See, e.g., Report 
of February 2008 VA PTSD examination (assigning a GAF score 
of 58).  Further, the Veteran testified that he did not stop 
working because of his PTSD symptoms.  (See May 2009 Board 
hearing Tr. at 24.)  The Board finds that his current level 
of impairment is contemplated by his current combined 
disability evaluation.  There is no evidence to demonstrate 
that the application of the regular schedular standards is 
impractical.  Based on the foregoing, the Board finds that 
referral for the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


